Citation Nr: 0616443	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO continued a 30 
percent evaluation assigned to the service-connected PTSD.  
The veteran timely appealed this determination to the Board. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of an inability to perform 
occupational tasks due to depressed mood, flashbacks, and 
chronic sleep impairment.  

2.  The veteran does not experience symptoms to a degree that 
he has occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW


The criteria for an increased rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9411) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that in a February 2004 letter, the RO 
apprised the veteran of VA's duties to both notify and 
assist.  In particular, the letter informed the veteran that 
to substantiate his increased evaluation claim for PTSD, he 
must submit evidence demonstrating that it had increased in 
severity.  The veteran was instructed to submit or identify 
evidence relevant to his claim, to include a statement from a 
doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service medical records, VA outpatient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  In addition, in a May 2004 statement of 
the case, the RO informed the veteran of the laws and 
regulations pertaining to his increased evaluation claim.  
Thus, the discussion contain in the February 2004 letter, as 
well as the substance of information provided in the 
statement of the case, collectively furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his increased 
evaluation claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including the degree of disability and 
the effective date of an award.  Despite the inadequate 
notice provided to the veteran on these latter two elements 
with regards to his increased evaluation claim, the Board 
finds no prejudice to him in processing with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
increased evaluation claim for PTSD, no effective date can 
therefore be assigned.  Thus, there can be no possibility of 
any prejudice to the veteran in proceeding with the 
adjudication of his increased evaluation claim on the merits.  
Id. 

Regarding VA's duty to assist and the veteran's increased 
evaluation claim for PTSD, extensive VA treatment and 
examination reports, dated from 1997 to 2004, are of record.  
In February 2004, the veteran was examined by VA for the 
purpose of determining the current severity of his service-
connected PTSD.  The appellant has not reported that any 
other pertinent evidence might be available to support his 
claim.  Accordingly, under these particular circumstances, 
the Board finds that VA did not have a duty to assist in this 
regard that remains unmet with respect to the current appeal. 

II.  Relevant Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2005).
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2005).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling, under 38 C.F.R. § 4.130 (Diagnostic Code 
9411) (2005).  Under these criteria, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

III.  Factual Background

VA outpatient treatment reports, dated from September 1997 to 
January 2004, pertinently reflect that the veteran continued 
to seek treatment for his PTSD symptoms, such as sleep 
impairment, depression and flashbacks.  These reports also 
reflect that the veteran had recently been fired from his job 
after a security check revealed that he had a history of a 
felony conviction (see VA treatment report, dated October 17, 
2003).  When seen at the VA clinic in October 2002 and 
October 2003, the veteran was assigned Global Assessment of 
Functioning Scores (GAF) of 48 and 55, respectively.  

A February 2004 VA examination report contains an opinion 
that the veteran had exaggerated his PTSD symptoms on 
previous and current VA psychological testing.  The VA 
examiner also indicated that when the veteran discussed his 
military history, that it was clearly unsubstantiated and 
probably misrepresented.  The VA examiner expounded that in 
several cases, the veteran appeared to have exaggerated the 
frequency and intensity of his combat exposure, and that he 
had difficulty providing specific details concerning 
particular stressful events or times and locations of events.  
The veteran related that he had been fired from his 
longstanding job, where he had been employed from 1993 to 
2002, after a background check revealed that he had a history 
of a felony conviction.  The veteran related that he was 
unable to get a job because of "something that happened 30 
years ago."  

During the February 2004 VA examination, the veteran 
complained of having flashbacks three to four times a week, 
generally of "things blowing up and people dying."  He 
reported avoiding watching the news because of "all the 
murders."  The veteran reported having hallucinations, i.e., 
he heard voices telling him that he wanted to die.  He also 
appeared to have been somewhat delusional, i.e., he felt that 
the government was watching him.  The veteran stated that he 
had sexual difficulties, i.e., difficulty completing sexual 
intercourse with his girlfriend.  He also described himself 
as somewhat obsessive about straightening things out because 
"that's what I was taught."  

Upon mental status evaluation of the veteran by VA in 
February 2004, he was well oriented in all spheres; however, 
he did not understand the purpose of the evaluation.  His 
grooming, hygiene and dress were generally adequate and 
appropriate, although he smelled of heavily applied cologne.  
His speech was markedly tangential and, at times, difficult 
to direct.  His mood was dysphoric; his affect was flat.  The 
veteran described his mood as "like I don't give a damn, but 
at other times I will start crying for no reason."  He 
reported having a poor appetite, i.e., he had not eaten in 
two days.  The veteran described having chronic sleep 
impairment, i.e., difficulty falling and staying asleep.  The 
veteran, however, did not complain of having Vietnam-related 
nightmares.  While he stated that he had thought about 
suicide on a few occasions, he also related that he wanted to 
live to see his grandchildren.  The veteran stated that he 
lived alone, and spent most of his time watching television, 
listening to music or trying to find a job, which he found 
difficult due to his history of a felony conviction.  The 
veteran related that his girlfriend assisted him with 
managing his medication and monetary funds.  The VA examiner 
noted that the appellant was somewhat erratic about attending 
to activities of daily living and that he occasionally 
skipped bathing and grooming.  

At the close of the February 2004 VA examination, the VA 
examiner entered an Axis I diagnosis of PTSD, mild to 
moderate by history.  Axis II diagnoses of mixed substance 
dependence, by history, current status unknown, and 
antisocial personality disorder were also recorded.  A GAF 
score of 65 was entered.  In summary, the VA examiner noted 
that the veteran clearly appeared to have exaggerated his 
symptomatology, according to prior and current psychological 
testing.  It was the opinion of the VA examiner that the 
majority of the veteran's difficulties and problems stemmed 
from antisocial characterological problems rather than his 
PTSD, which the examiner characterized as mild to moderate, 
at most.  In support of the foregoing, the VA examiner 
pointed out that the veteran did not have any difficulty in 
maintaining his longstanding job from 1993 to 2002, until he 
was fired because of a history of a felony conviction.  In 
fact, the VA examiner noted that the veteran had attributed 
the bulk of his job difficulties to his history of a felony 
conviction rather than to his PTSD symptomatology.  The VA 
examiner also maintained that the veteran's reporting of 
auditory hallucinations, if accurate, might have represented 
a possible underlying psychotic disorder, which was unrelated 
to the appellant's service history and PTSD.  

IV.  Analysis

First, the Board notes that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders Fourth Edition (DSM-IV).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score if 31-40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school."  Id.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The record shows a decrease in the veteran's GAF score from 
65, the highest end of the range indicating only moderate 
disability, to 40, the lowest end of the range indicating 
serious disability.  This evidence supports a finding that 
the veteran's PTSD worsened over time.  Nevertheless, it does 
not suggest that it worsened beyond what is contemplated by 
the current 30 percent rating.  In this regard, a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered, 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126 (2005) (an evaluation is 
to be assigned based on all the evidence rather than solely 
on the examiner's assessment of the level of disability at 
the moment of the examination).  Overall, the Board notes 
that VA examination and treatment reports reflect that the 
veteran's PTSD symptoms are of such severity as to affect his 
everyday life and ability to function to a degree that more 
nearly approximates the criteria for the assignment of a 30 
percent rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In support of the foregoing conclusion, the Board observes 
that a VA examiner has specifically characterized the 
veteran's PTSD symptoms as mild to moderate (italics added), 
at most (see VA examination report, dated in February 2004).  
The clinical evidence of record clearly demonstrates that the 
veteran has symptoms of sleep impairment, flashbacks, 
suspiciousness, and depression due to his PTSD.  While there 
is evidence that the veteran might have some of the 
symptomatology needed for an increased evaluation of 50 
percent, such as disturbances in mood, flattened/restricted 
affect and tangential speech, the February 2004 VA examiner 
pointed out that the appellant had clearly exaggerated his 
symptomatology on past and current VA psychological testing.  
In fact, that same VA examiner attributed the majority of the 
veteran's difficulties and problems to his antisocial 
characterological problems rather than his service-connected 
PTSD.  Indeed, while the veteran reported having had auditory 
hallucinations, one of the criteria necessary for a 100 
percent schedular evaluation, the February 2004 VA examiner 
attributed them to an underlying psychotic disorder, which 
was unrelated to the appellant's service history and PTSD.  

While the veteran demonstrated some tangential speech during 
the February 2004 VA examination, his speech was spontaneous, 
coherent, relevant, and goal directed when seen at a VA 
outpatient clinic in December 2004.  In addition, while VA 
outpatient treatment reports also show that the veteran had a 
restricted affect, a VA psychiatrist indicated that the 
appellant did not appear to have been in any significant 
mental distress.  Indeed, that same VA psychiatrist indicated 
that there was no clear evidence of PTSD (see VA outpatient 
reports, dated December 8 & 10th, 2004).  Furthermore with 
regards to social and industrial impairment, the veteran 
reported having a girlfriend, who managed his monetary funds 
and medication, and having been fired from his longstanding 
job due to a history of a felony charge and not because of 
symptomatology associated with his service-connected PTSD.  
Thus, while the veteran has had some difficulties typical of 
the 50 percent rating, on a whole, his PTSD symptoms are more 
akin to the type of problems contemplated by the 30 percent 
rating-decreased efficiency due to problems with a depressed 
mood, flashbacks and sleep impairment.  Thus, the Board 
finds, for the reasons set forth above, that the veteran's 
PTSD more closely approximate the criteria for a 30 percent 
rating.  
38 C.F.R. §4.130, Diagnostic Code 9411. 

In reaching the foregoing decision, the Board has considered 
the applicability of the benefit of the doubt doctrine and 
concludes that the severity of the veteran's PTSD is best 
approximated by the criteria for a 30 percent rating-
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability oto 
perform occupational tasks.  The preponderance of the 
evidence is against the claim for an increased rating for 
PTSD.  38 U.S.C.A. § 5107.



V.  Extraschedular Evaluation

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration. The Board notes that although 
the service-connected PTSD has caused the veteran significant 
industrial impairment, the record shows that he was recently 
fired from his longstanding job because of a history of a 
felony conviction and not because of his service-connected 
PTSD.  In addition, the veteran has not required 
hospitalization for his PTSD. As noted above, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the industrial impairment from the service-
connected PTSD would exceed that contemplated by the 
currently assigned 30 percent evaluation.  Therefore, the 
Board concludes that referral of the case for extra-schedular 
consideration is not warranted.


ORDER

An increased rating for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


